ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                         )
                                                     )
Parsons Government Services, Inc.                    )   ASBCA No. 60221
                                                     )
Under Contract Nos. F41624-03-D-8613 et al.          )

APPEARANCES FOR THE APPELLANT:                           Kevin J. Slattum, Esq.
                                                         James Matthew Carter, Esq.
                                                          Pillsbury Winthrop Shaw Pittman LLP
                                                          Los Angeles, CA

APPEARANCES FOR THE GOVERNMENT:                          E. Michael Chiaparas, Esq.
                                                          DCMA Chief Trial Attorney
                                                         Carol L. Matsunaga, Esq.
                                                          Senior Trial Attorney
                                                          Defense Contract Management Agency
                                                          Carson, CA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 21 December2017




                                                   hairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60221, Appeal of Parsons
Government Services, Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals